Smith, P. J.
— This is an action of replevin commenced before a justice of the peace to recover “one male Berkshire hog” valued at - $7. The constable under the writ took the property into his possession and afterwards delivered it back to defendant who was permitted to retain the same upon the execution of a bond with good and sufficient sureties, approved by the constable, conditioned as required by the statute in such cases.
At the trial before the justice, the jury returned a •verdict finding that the plaintiff was entitled to the possession of the hog. There was no finding of the value thereof as there ought to have been. The justice rendered judgment against the defendant accordingly.
The defendant appealed to the circuit court where he filed a motion to vacate the judgment of the justice because of the imperfection just mentioned. This motion being by the court overruled, the defendant refused to further appear to the action. Afterwards the cause was submitted to the court by plaintiff which resulted in judgment in his favor, to reverse which the defendant prosecutes this appeal.
The defendant assails the judgment on the ground mainly that the trial court erred in its action overruling his motion to vacate the judgment of the justice. Section 6186, Revised Statutes, provides that, if the defendant has given bond for the delivery of the property and retained the same and the finding shall be for the plaintiff, the justice or jury shall assess the value of the property and the damages for all injuries thereto and for the taking and detention, or detention thereof, and the judgment shall be against defendant *231and his sureties that the defendant return and deliver the property or pay the assessed value thereof at the election of plaintiff, and that plaintiff recover the damages so assessed. R. S.,sec. 6188. While the verdict and judgment complained of did not meet the full requirement of the statute, as is seen, still the judgment was not on account thereof void. Robbins v. Foster, 20 Mo. App. 519; State v. Dunn, 60 Mo. 64.
If the defendant was aggrieved by the judgment so rendered by the justice, the right of appeal was given him by the statute. R. S., see. 6327. This right he exercised in conformity to its provisions. It provides a method by which a party aggrieved by a judgment of a justice may have a new trial in the appellate court.
When a cause by appeal reaches' that court it becomes thereby invested with jurisdiction over it and is authorized to proceed, hear, try and determine the same anew without regard to any error, defect or other imperfection in the original summons or the service thereof, or in the trial; judgment, or. other proceedings of the justice or constable in rélation thereto. R. S., sec. 6339. Thus it seems that, when the appellate court thus acquires jurisdiction of the cause, it is required to hear and determine the same just as it does in those cases over which it exercised original jurisdiction. The statutory mandate- is that no regard is to be paid in such trial de novo to any defect or error occurring in the judgment or other proceedings before the justice.
The provisions of article 9, chapter 94, Revised Statutes, apply with equal force to the various kinds of actions named in the chapter. There is nothing in any of these statutory provisions, excepting the action of replevin, out of their operation. Dowdy v. Wamble, 110 Mo. 280, strengthens this view, for there it was *232expressly ruled that the provisions of section 6347 of that chapter, were applicable to the action of replevin. The acquisition of jurisdiction by the circuit court of the cause under the statute by reason of the appeal did not, as we think, confer jurisdiction to correct the error or defect in the judgment of the justice, except by trial de novo. Suppose the circuit court had vacated the judgment of the justice on the motion of the defendant, what would have been the result? The plaintiff would have then had no judgment by the justice and the circuit court .having no power to remand the cause to the justice for further proceedings, nor, as defendant contends, to try the cause de novo, the plaintiff would have been left in a position where he could neither advance nor recede. The law provides no such snare for those who seek its aid. A construction of the statute that would lead to such absurd consequences cannot be adopted.
As the circuit court, in our opinion, did not err in its action refusing to vacate the justice’s judgment, it necessarily follows that it had jurisdiction to try and determine the cause anew.
It results that the judgment must be affirmed.
All concur.